08-4383-ag
    Lin-Chin v. Holder
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A098 712 265
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 21 st day of January, two thousand ten.

    PRESENT:
                         DENNIS JACOBS,
                                       Chief Judge,
                         ROSEMARY S. POOLER,
                         REENA RAGGI,
                                       Circuit Judges.

    _______________________________________

    DIAN JIN LIN-CHIN,
             Petitioner,

                          v.                               08-4383-ag
                                                           NAC
    ERIC H. HOLDER, Jr., * U.S. ATTORNEY
    GENERAL, UNITED STATES DEPARTMENT
    OF JUSTICE,
             Respondents.
    _______________________________________




                 *
                Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
        Attorney General Eric H. Holder, Jr., is automatically substituted
        for former Attorney General Michael B. Mukasey as respondent in this
        case.
FOR PETITIONER:         Norman Kwai Wing Wong, New York, New
                        York.

FOR RESPONDENT:         Michael F. Hertz, Assistant Attorney
                        General, Cindy S. Ferrier, Senior
                        Litigation Counsel, Kimberly A.
                        Burdge, Trial Attorney, Office of
                        Immigration Litigation, United
                        States Department of Justice,
                        Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED in part and DISMISSED in part.

    Dian Jin Lin-Chin, a native and citizen of the People’s

Republic of China, seeks review of an August 15, 2008 order

of the BIA, dismissing an appeal from the June 28, 2006

decision of Immigration Judge (“IJ”) Sandy Hom, in which the

IJ denied Lin-Chin’s application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).   See In re Dian Jin Lin-Chin, No. A98 712 265

(B.I.A. Aug. 15, 2008); In re Dian Jin Lin-Chin, No. A98 712

265 (Immig. Ct. N.Y. City June 28, 2006).

    Where, as here, the BIA does not adopt the IJ’s

decision insofar as it was based on an adverse-credibility

finding and, in fact, resolves the petition on an assumption

of credibility, the BIA’s decision becomes the focus of our


                              2
review.   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

Cir. 2005).   We review questions of law and the application

of law to undisputed fact de novo and fact-findings for

substantial evidence.   See Salimatou Bah v. Mukasey, 529

F.3d 99, 110 (2d Cir. 2008).    In conducting our review, we

assume the parties’ familiarity with the underlying facts

and procedural history of this case.

    Lin-Chin contends that the BIA erred in concluding that

he failed to demonstrate past persecution or a well-founded

fear of future persecution on account of his opposition to

China’s family planning policies.

    We are not persuaded.    Lin-Chin’s claim of past

persecution consisted of being slapped and cursed at on one

occasion when he argued with family planning officials about

the forced sterilization of his mother.    Lin-Chin does not

assert a derivative claim of persecution based on the

treatment of his mother.    And the conduct he experienced

directly does not rise to the level of severity indicative

of “persecution.”   See Ivanishvili v. U.S. Dep’t of Justice,

433 F.3d 332, 341 (2d Cir. 2006) (distinguishing

“persecution” from “mere harassment”).

    Lin-Chin’s claim of future persecution was also


                               3
deficient.    Even assuming the credibility of his testimony

that Chinese authorities tried to arrest him and offered a

reward for his capture, Lin-Chin did not indicate how an

arrest based on one dispute he had with family planning

officials in 2004 would be likely to result in treatment

amounting to persecution.    See Jian Xing Huang v. INS, 421

F.3d 125, 128 (2d Cir. 2005) (holding that petitioner

seeking asylum based on resistance to China’s family

planning policies was required “to offer credible, specific,

and detailed evidence that his well-founded fear is either

of forcible sterilization or of some other sort of

persecution” (emphasis added)); see also Shao v. Mukasey,

546 F.3d 138, 163 (2d Cir. 2008) (upholding BIA

determination that petitioner’s “‘generalized argument[s]’”

failed to demonstrate “reasonable possibility” of future

persecution).    Under such circumstances, he fails to

demonstrate that any subjective fear of future persecution

is objectively reasonable.    See Shao v. Mukasey at 157-58,

162-66.

    Because Lin-Chin failed to challenge the IJ’s denial of

his CAT claim before the BIA, we lack jurisdiction to

consider and, therefore, will dismiss, this portion of his

petition.    See 8 U.S.C. § 1252(d)(1); Karaj v. Gonzales, 462

                               4
F.3d 113, 119 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED in part and DISMISSED in part.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                                5